 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
x DATE FILED: /Z [2. i?
THOMAS LENAHAN, 5 7
Plaintiff,
-against- : ORDER
: 17 CV 6734 (AJN) (KNF)
NEW YORK CITY, et al.,
Defendants.
x
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that a telephone conference shall be held in the above-captioned
action on January 8, 2020, at 4:30 p.m.

The Superintendent or other official in charge of the Fishkill Correctional Facility shall
provide the plaintiff, Thomas Lenahan, DIN # 18-A3983, a private room with telephone service so
that he may participate in the telephonic conference with the Court and counsel to the defendants on
that date. Plaintiff Thomas Lenahan shall, on January 8, 2020, at 4:30 p.m., appear in a private room
designated by the Superintendent or other official in charge of the Fishkill Correctional Facility to
participate in the telephonic conference with the Court and counsel to the defendants for the duration
of that conference.

Counsel to the defendants shall serve a copy of this order on the Superintendent or other
official in charge of the Fishkill Correctional Facility expeditiously and file proof of service with the
Clerk of Court.

Dated: New York, New York SO ORDERED:

December 12, 2019
(Cn nF ean Pot
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
Copy mailed to:
Thomas Lenahan

 
